United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2618
                         ___________________________

                             United States of America

                              lllllllllllllllllllllAppellee

                                           v.

                                  Alfred J. Walker

                              lllllllllllllllllllllAppellant
                                     ____________

                     Appeal from United States District Court
                       for the Western District of Missouri
                                 ____________

                           Submitted: January 14, 2013
                             Filed: January 29, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Alfred Walker appeals from the sentence of 180 months' imprisonment that the
district court1 imposed on him after he pleaded guilty to being a felon in possession


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
of a firearm. See 18 U.S.C. § 922(g)(1). Mr. Walker maintains that the district court
erred when it enhanced his sentence for being an armed career criminal under
18 U.S.C. § 924(e), which in relevant part provides for a sentence enhancement in his
case if he had already been convicted of two offenses that are "burglary ... or [a crime
that] otherwise involves conduct that presents a serious potential risk of physical
injury to another." Id. at § 924(e)(2)(B)(ii).

       Mr. Walker argues that the so-called "otherwise" or residual clause of
§ 924(e)(2)(B)(ii) is unconstitutionally vague, but the Supreme Court has already
rejected this argument. See James v. United States, 550 U.S. 192, 210 n.6 (2007); see
also United States v. Childs, 403 F.3d 970, 972 (8th Cir. 2005), cert. denied, 546 U.S.
954 (2005). The residual clause is irrelevant to this case anyway, since Mr. Walker's
enhancement was based on convictions for second-degree burglary under Mo. Rev.
Stat. § 569.170, and we have held that the offense described in this statute is
"burglary" within the meaning of 18 U.S.C. § 924(e)(2)(B)(ii), so long as the burglary
is of a " 'building or structure.' " See United States v. Bell, 445 F.3d 1086, 1090-91
(8th Cir. 2006) (quoting Taylor v. United States, 495 U.S. 575, 599 (1990) (emphasis
added in Bell). Mr. Walker has admitted that the burglaries for which he was
convicted were of buildings, and the residual clause is therefore out of the case.

      Affirmed.
                        ______________________________




                                          -2-